Citation Nr: 1506770	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  13-01 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a left ankle disability, and if so, whether the reopened claim should be granted.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  A May 2007 rating decision denied the claim of entitlement to service connection for a left ankle disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim.

3.  The Veteran's left ankle sprain is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a left ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 

2.  The criteria for service connection for left ankle sprain have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

The RO initially denied service connection for a left ankle disability in a May 2007 rating decision based on its determinations that the left ankle sprain in service was an acute and transitory condition, and the evidence failed to establish the presence of a current disability.  The Veteran was notified of the denial by a letter dated in the same month.  He did not appeal the denial or submit any additional pertinent evidence within the appeal period.  In May 2010, the Veteran again claimed service connection was warranted for his left ankle disability.  

The evidence of record in May 2007 consisted of the Veteran's statements, service treatment records (STRs), and VA outpatient records dated through April 2007.

The evidence received after the expiration of the appeal period includes statements from the Veteran, an October 2012 VA examination report, VA outpatient records dated through November 2012, as well as private treatment records from the Mercy Family Clinic.  In sum, these records show a diagnosed left ankle disability, which has been causally linked to the injury sustained by the Veteran in service. 

The Board finds the above noted evidence documenting the presence of a current left ankle disability that was potentially caused by an in-service injury to be new and material.  This follows, because the evidence relates to a previously unestablished elements that are necessary to grant entitlement to service connection for the left ankle disability.  Accordingly, reopening of the claim for service connection for a left ankle disability is warranted.  

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to service connection for a left ankle disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2014).

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that service connection is warranted for a left ankle disability because it originated while he was serving on active duty.

The Veteran's February 1965 pre-induction examination was negative for any ankle abnormalities.  The evidence indicates he sustained a left ankle lateral collateral ligament sprain in March 1966, while playing basketball.  At that time, he was instructed to rest and elevate the ankle and was provided an ace wrap and cane. 

On an October 2012 VA examination, the Veteran was diagnosed with a left ankle sprain.  This diagnosis is consistent with the findings of the Veteran's private physician at Mercy Family Clinic.  As such, the central issue that must be decided is whether the Veteran's current left ankle sprain is causally related to the injury he sustained in service.  

During his October 2012 VA examination, the Veteran stated he continued to experience ankle laxity from the date of his initial injury in 1966.  The examiner, in sum, determined the Veteran's current left ankle condition, "is not as least as likely a result of injury or event during military service."  The examiner reasoned there was no evidence of a left ankle problem on separation examination in 1967, there is evidence of a left leg neurological impairment that causes foot drop, and the ankle ligaments were stable on examination.  Therefore, the examiner determined the, "history is consistent with a left L5 radiculopathy causing weakness in the left foot and ankle" and was not attributable to "intrinsic weakness of the left ankle joint."  

In his December 2012 statement, the Veteran disputed the VA examiner's conclusions.  Specifically, the Veteran indicated he could not understand how his back disability could be the more likely cause of his current ankle problems, when he has had problems with the left ankle since the 1966 injury. 

During his December 2014 video hearing, the Veteran again indicated he experienced intermittent episodes of ankle give way from the date of his initial injury in service to the present time.  The Veteran also stated he experienced more frequent episodes as time passed.

The Veteran also provided an examination report from his treating physician at the Mercy Family Clinic.  The physician noted the Veteran's history, to include his lateral ankle sprain in service.  Additionally, the clinician noted the Veteran's lumbar nerve root impingement.  The physician found weakness in dorsiflexion during examination, as well as weakness with inversion and eversion.  In sum, the physician concluded the Veteran's recurrent weakness and sense of giving out is most likely related to his previous ankle sprain, and this was compounded by his atrophy and foot drop.  

Based on the foregoing, the Board concludes that the present left ankle sprain originated during his active service.  Service treatment records indicate that the Veteran sustained a left ankle sprain in March 1966.  The Veteran's private physician has attributed his current ankle weakness to his in-service ankle sprain.  Conversely, the VA examiner has indicated the Veteran's left ankle weakness is attributable to his non-service connected lumbar nerve root impingement.  The Board finds the Veteran competently and credibly reported that he has had chronic left ankle instability ever since his discharge from active duty.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran's statements, indicating his left ankle problems first manifest in service are corroborated by his STRs, which show no evidence of ankle problems on entrance to active duty in 1965.  The Board acknowledges that the October 2012 VA examiner found an alternative cause for the Veteran's left ankle weakness.  Nevertheless, the Veteran's private physician has determined the current disability is consistent with the reports by the Veteran.  The Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, service connection is in order for the Veteran's left ankle disability.


ORDER

New and material evidence having been presented, reopening of the claim for service connection for left ankle disability is granted.

Service connection for left ankle disability, currently diagnosed as left ankle sprain, is granted.



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


